DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ref 221 in Fig.3, ref 222 in Figs.3, 14A, & 14B, ref 262 in Fig.2, and ref 25313 in Fig.2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states that the coupler moves from the second position to the first position based on the controller performing an OFF mode. However, claim 7 states that the coupler moves from the second position to the first position based on a second pulse. If the coupler does move from the second position to the first position via the OFF mode, then it is unclear as to how it moves to the first position via a second pulse as it is already in the first position. Similarly, if the coupler moves from the second position to the first position via the pulse signal, then it is unclear as to how to OFF mode moves the coupler from the second position to the first position. From the disclosure (Figs.16A-D & 18B, in conjunction with [0210-0213]) it appears that the OFF mode moves the coupler from a third position to a position below a second position, and then the pulse mode moves the coupler from the second position to a first position. However, it is also possible that applicant meant the off duration during each pulse moves the coupler from the second position to the first. Examiner is not wholly sure of what applicant intended, further clarification is required. For examination purposes the limitation will be interpreted as latter of the two possibilities.
The remaining claims are rejected for the dependence on a previous claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 requires that the coupler move downward based on the second pulse signal being applied to the solenoid module. However, claim 7 already states that the coupler moves from a second position to the first position based on the second pulse signal being applied to the solenoid module. It would appear that claim 8 adds the limitation of the coupler moving downward, but it is stated in claim 1 that the second position is vertically above the first position (i.e. the first position is vertically below the second position). Thus, for the coupler to move from the second position to the first position, as claimed in claim 7, it must move downward. Accordingly, claim 8 does not further limit the invention of claim 7.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (KR20180082210A) and evidentiary references Kim (US20030000263A1) and Ito (JP11347289A).
As to claim 1, Son discloses a washing machine (Fig.3) comprising: a washing tub (Fig.3 ref 14) configured to receive laundry; a dewatering shaft (Fig.4 ref 17) configured to rotate the washing tub about an axis [0027]; a pulsator rotatably disposed within the washing tub (Fig3 ref 15); a drive shaft (Fig.4 ref 16) configured to rotate the pulsator about the axis [0027]; a coupler (Fig.4 ref 42) configured to move up and down along the dewatering shaft [0032 & 0051-0054], the coupler configured to be disposed at a first position for coupling the driveshaft and the dewatering shaft to each other (Figs.6(d) & 7B and [0025]) or a second position for decoupling the drive shaft and the dewatering shaft from each other (Figs.6(f) & 7A also [0035]), where the second position is vertically above the first (see Figs.6-7b); a solenoid module Fig.3 ref 41 also [0040-0042]) which moves the coupler upward from the first position or second position (Figs.6-7b); a coupler guide (Fig.3 ref 20) that rotates when contacted by the coupler (see Figs.6(a)-6(b) also [0062 & 0068]) and when moving downward can either restrict movement of the coupler to the second position (Fig.6(f)) or move the coupler to the first position (see Figs.6(c) & 6(d)). Further a controller is inherent to washing machine which utilizes an electrical solenoid [0042], the controller would allow for on/off operation of the solenoid [0044, 0062, & 0068] (see also evidentiary references Ito [0054], which states a controller is needed to supplying control signals to s solenoid, and Kim Fig.7, which shows a controller allows for supplying of a solenoid coil to move a coupler). It is noted that the claim only requires that the coupler move in one of the two directions and not both by virtue of the term “or”. Thus, limitations within claim 1 which require movement from first to second positions (or vice-versa) are merely optional limitations and are not considered to be required so long as the coupler moves in at least one of the up/down directions for a first or second position.
As to claim 2, Son teaches the washing machine of claim 1, wherein the controller supplies a first on/off signal pulse to move a coupler from a first position to a second position (Figs.6(e) & 6(f) also [0060 & 0062]).
As to claims 3-5, Son teaches the washing machine of claim 1, wherein a first signal pulse and continuous current signal to move the coupler from the first position to the second position is not required by claim 1 when the coupler has a second position (see claim 1 clause regarding coupler uses the term “or” between (i) and (ii)). Thus, the limitations of claims 3-5 are considered optional and not required.
As to claims 6-10, Son teaches the washing machine of claim 1, wherein a second signal pulse, and movement of the coupler to the first position from a second position is not required by claim 1, thus the limitations of claims 6-10 are considered optional when a single pulse is present of when the washing machine coupler has a first position. Also, Son teaches a second pulse which moves the coupler from a second position to a first position (see Figs.6(f) and 6(a) to 6(d)).
As to claims 11-12, Son teaches the washing machine of claim 1, claims 11-12 are considered optional as they require both first and second positions, not required by claim 1. As claim 1 has at least one of the positions it does not require the other position, accordingly claims 11-12 are optional.
As to claims 13-14, Son teaches the washing machine of claim 11, wherein the claims are optional since they require second pulses and both first and second positions not required by claim 1. 
As to claims 15-16, an alternative interpretation of Son teaches the washing machine of claim 1 (the differences being the coupler is ref 20 and 42, and the coupler guide is defined to be refs 17a-c), wherein the coupler guide has a guide hole (Fig.4 ref 17c) which receives an upper portion of the coupler (see Figs.4 & 6 ref 21b) when the coupler moves upward and the coupler guide has a lower surface (see Fig.6 ref 17a portion that extends along refs 21b & 21c when moving up and down) which contacts an upper surface (Fig.6 ref 21c) of the coupler when moving upwards (see Figs.6(d) to 6(f)), the upper surface being disposed below the upper portion and passes through guide hole upon moving upward (see Fig.6). Again, it is noted that claim 15-16 are optional claims as it recites movement of the coupler upward not required by claim 1 by virtue of the term “or”. Thus, in the case where the coupler moves downward, claims 15-16 are optional and not required.
As to claims 17-19, Son teaches the washing machine of claim 1, wherein the second position is an optional limitation not required if the coupler has a first position. Thus, claims 17-19 whose limitations are attributed to a coupler with a second position are also optional and not required when the coupler has a first position.
As to claim 20, an alternative interpretation of Son teaches the washing machine of claim 1 (the differences being the coupler is ref 20 and 42, and the coupler guide is defined to be refs 17a-c), wherein the controller moves the coupler from a first position to a third position (see Fig.6(d) to 6(e)) and then downward to the second position (Fig.6(f)). The controller also moves the coupler from the second position (Fig.6(f)) to a third position (Figs.6(a) to 6(b)) and then down to a first position (see Fig.6(d)). (see also [0050-0054 & 0062-0068]). Again, it is noted that claim 20 is an optional claim as it recites both first and second positions not required by claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 & 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR20180082210A) in view of Jacobs (US4061000A) and Ogida (JP5863355B2). The following alternative rejections are supplied assuming arguendo that the limitations of claims 3-5 and 7-10 are not meant to be optional.
As to claims 3-4 & 7-8, Son teaches the washing machine of claims 2 & 6, but does not disclose a continuous signal. However, the use of solenoids using continuous and pulse signals is known in the art, as evidenced by Jacobs.
Jacobs discloses an art related washing machine (abstract) wherein a solenoid can be continuously operated (Col.7 lines 1-20) and pulsed in order to affect driving of a shaft (Col.1 lines 45-50, Col.6 lines 62-68, Col.9 lines 55-60) depending on a cycle of the washer (see Fig.11). Even still Jacobs does not explicitly disclose the order of continuous signals and their duration when compared to the pulse signals. However, the problem to be solved is understood to be reducing a noise of collisions associated with operating a solenoid by pulsing the solenoid in a slower manner and providing continuous signals. This is a known solution for mitigating solenoid collision noise, as evidenced by Ogida.
Ogida discloses that reduction of noise associated with solenoid operated elements can be performed via pulsing [0007, 0020, & 0033]. The pulsing signal of a solenoid helps reduce the speed at which the solenoid moves an element [0105 & 0112]. The process involves supplying continuous pulses, in which the solenoid moves the member continuously [0019-0020] and after a certain number of pulses the solenoid is operated continuously (see Fig.11 also [0098 & 0101]). Similarly, when retraction of the solenoid moved element is desired the same step like sequence is provided (see Fig.13A also [0107]). It is also noted that subsequent pulses after a first pulse have a continuous portion of their signal for at least some time, thus such an interpretation can also read on continuous signal. Accordingly, a first pulse can be defined as the pulse with a duration of 3ms and the continuous signal can be the portion with a duration of 2ms (see Fig.11A). Thus, a continuous signal can be shorter in duration than a pulse signal. In the case of claim 7, the second pulse (which moves the coupler down to the first position, see Son Figs.6(a) to 6(d)) could also be a signal of 3ms after the continuous signal of 2ms during upward movement, see Ogida Fig.11, and during downward movement the continuous signal being 7ms and the pulse being 6ms, see Ogida Fig.13).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the control signal to the solenoid in order to use multiple pulses to reduce impact noises (Ogida [0007, 0020, & 0033]). The multiple pulses provide at least one pulse and the other pulse having a continuous portion which reads on a continuous signal with a duration shorter than the pulse. Further, as the use of both continuous and pulsing signals are known to be utilized for clutches in washing machines, such a modification would be in the purview of one of ordinary skill in the art.
As to claim 5, Modified Son teaches the washing machine of claim 3, wherein when the first signal is supplied to solenoid the coupler moves upward relative to a second position (see Son Fig.6(e)).
As to claim 9, Modified Son teaches the washing machine of claim 7, wherein the coupler moves from the second position to the first position when based on performing an off mode (i.e. time between pulses), the pulse (see Ogida Fig.13A 7ms) being continuous for some time and defining the continuous signal, then during an off mode the coupler drops at least some distance towards the first position (see Son [0062 & 0068] stating dropping upon power removal). The off mode occurs between each successive pulse and reads on and off mode between the continuous and pulse signal. 
As to claim 10, the duration of the pulse mode duration is less than that of the on mode and greater than that of an OFF mode (see Ogida Fig.13A 7ms > 6ms and off modes being 1ms).
Allowable Subject Matter
Examiner notes that should the limitations of claims 11 and/or 17 be claimed in a non-optional manner, they appear to overcome the rejection of record and would constitute allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 11, an alternative interpretation of Son teaches the washing machine of claim 1 (the differences being the solenoid module is refs 41 & 42, the coupler is ref 20, and the coupler guide is defined to be refs 17a-c), wherein the controller applies a first pulse signal (i.e. primary power) to move the coupler from the first position to a third position (see Fig.6(e)) which is vertically above the second position; the coupler contacts and rotates the coupler guide after being placed in the third position from the first position (see Fig.6(f)), however the coupler does not and cannot rotate the coupler guide in the third position, as the third position is for the purposes of relative movement of the coupler to place the coupler into a correct position. The coupler only rotates the coupler guide when the in the second position. The ability to rotate the coupler guide in a third position would require a wholly different structure. Accordingly, none of the prior art on the record teaches such a structure along with reasonable motivation to perform a modification to Son to incorporate such structure. 
With respect to claim 17, although Batt (US20120228079A1) discloses an art related washing machine clutch (abstract) wherein coupling members (see Figs.2B and 2C refs 2 & 5) utilize locking protrusions (see Fig.2B refs 7A/7B) that allow for locking of shafts together, with other possible locking means allowable [0208 & 0212] and the dogs read on locking protrusions. While Yoon (US20070028399A1) discloses an art related washing machine (abstract) wherein a coupler (Fig.12) utilizes first and second protrusions (Fig.12 refs 150a/150b) for the purposes of easier engagement [0143] and reduction of stress [0145]. Since protrusions couple to allow for spinning of shafts [0142], the protrusions effectively also act as stoppers as they stop relative movement of one shaft to another and one of the protrusions is on top of the other. However, this structure is not capable of being utilized with the structure of Son, providing this structure would prevent the sliding ability of the clutch onto the respective teeth for providing rotation. Thus, even if such a modification were to be performed it would render the invention unusable for its intended purpose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US20190017211A1) discloses a clutch assembly having three different positions for a coupler (Figs.14/16/18 & [0081]. The coupler having teeth and stoppers (Figs.8-10).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim (US20020166349A1) discloses a solenoid clutch (Figs.8-13) with a solenoid casing and plate housing (Fig.9 ref 145) that moves the clutch between two positions.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leany (US20170029998A1) discloses a solenoid operated clutch for movement into two different positions for engaging and disengaging shafts (see Figs.3-5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dickerson (US20080041114A1) discloses a solenoid operated clutch (see Fig.4 refs 306 & 308) with teeth and spline engagement between the two (Figs.7-9).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu (US20210040672A1) discloses a magnetic clutch coupling wherein the clutch and magnetic portion are a single entity which is acted upon by a solenoid (Figs.2 & 6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LV (US20180002855A1) discloses a clutch which utilizes an stopper on an inner side that mates with a guide to prevent separation (see Figs3-6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (CN105155217A) discloses a washing machine clutch having protrusion and recess locking portions (Fig.4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tkadlec (DE10105787) discloses the movement of electromagnetically actuated elements (title & abstract) wherein continuous and pulse signals are used together the drive the electromagnet element (Page 1 first para. in description).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711